Filed 7/28/16 P. v. Vionnet CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                   A147161
v.
MAURICE ALFREDO VIONNET,                                           (Mendocino County
                                                                   Super. Ct. No. SCUCCRCR1581316-
         Defendant and Appellant.                                  002)




         Maurice Alfredo Vionnet (appellant) appeals from a judgment entered after he
pleaded no contest to manufacturing a controlled substance, honey oil (Health &
Saf. Code, § 11379.6, subd. (a)), endangering the health of a child (Pen. Code, § 273a,
subd. (a)1), unlawfully causing a fire to a structure (§ 452, subd. (b)), and two
misdemeanor counts in a separate pending matter, and the trial court sentenced him to
four years and four months in state prison. Appellant’s counsel has filed a brief pursuant
to People v. Wende (1979) 25 Cal. 3d 436 and requests that we conduct an independent
review of the record. Appellant was informed of his right to file a supplemental brief and
did not do so. Having independently reviewed the record, we conclude there are no
issues that require further briefing, and shall affirm the judgment.




         1
             All further statutory references are to the Penal Code unless otherwise stated.


                                                             1
                      FACTUAL AND PROCEDURAL BACKGROUND
       On May 11, 2015, an information was filed charging appellant with manufacturing
a controlled substance, honey oil (Health & Saf. Code, § 11379.6, subd. (a), count 1),
endangering the health of a child (§ 273a, subd. (a), count 2), and unlawfully causing a
fire to a structure (§ 452, subd. (b), count 3). Appellant entered an open no contest plea
to each of the charges, along with two misdemeanor counts in a separate pending matter
in Case No. 15-83407. The trial court denied probation and sentenced appellant to four
years and four months in state prison, as follows: the low term of three years on count 1,
a consecutive one year and four months as one-third the midterm on count 2, and a
concurrent three years as the midterm on count 3.
       On April 14, 2015 at 6:47 a.m., the Long Valley Fire Department responded to a
report of a structure fire at appellant’s home in Laytonville, California. The two-story,
single-family residence was totally engulfed in flames when emergency vehicles arrived
at the scene. Appellant’s nine-year-old daughter, who was sleeping in a bedroom above
the garage with her 12-year-old brother, was woken up by an explosion. She woke up the
rest of the family—her father (appellant, mother, and brother—and the family was able to
get out of the house before the entire structure burned down.
       Fire investigators determined the fire resulted from an explosion in the refrigerator
and freezer. Investigators smelled burned marijuana and found over 100 used butane
canisters, over 2,043 grams of “shake marijuana,” and other items indicative of a butane
“honey oil lab” in the garage. When questioned by police, appellant said he believed the
fire was caused by an electrical issue, and denied anything in the garage would have
caused the fire. He admitted he had made honey oil three weeks prior but said he had not
done so recently. In his statement to probation, appellant explained that he had been
attempting to make honey oil for his own medicinal needs. He said he suffered from
seizures and had discovered that marijuana provided relief from his seizures, and that
once he started using medicinal marijuana, he was able to stop taking other “powerful
prescription drugs.” Appellant later discovered that “honey oil,” a form of concentrated
cannabis, was effective in treating his condition. He admitted he knew very little about


                                             2
the process of making honey oil and said a friend had told him to place the honey oil in a
refrigerator or freezer. He said he had made only a few ounces, but acknowledged, “I
guess enough to cause issues.” He admitted he knew what he did was wrong, expressed
remorse, and said he “will never do it again.” The owner of the house that was destroyed
estimated that his out of pocket loss, after insurance paid for damages, was $11,000.
                                        DISCUSSION
       Appellant’s counsel has filed a brief pursuant to People v. Wende, supra,
25 Cal. 3d 436, and asks this court to independently review the entire record to determine
if it contains any issues which would, if resolved favorably to the appellant, result in
reversal or modification. Appellant’s no contest plea and failure to obtain a certificate of
probable cause limit the potential scope of his appeal to “grounds that arose after entry of
the plea and do not affect the plea’s validity” or “the denial of a motion to suppress
evidence” under section 1538.5. (§ 1237.5, Cal. Rules of Court, rule 8.304(b).) We have
examined the entire record and have found no reasonably arguable appellate issue, and
we are satisfied that counsel has fully complied with his responsibilities. (People v. Kelly
(2006) 40 Cal. 4th 106, 109–110; People v. Wende, supra, 25 Cal.3d at p. 441.)
                                       DISPOSITION
       The judgment is affirmed.



                                                  _________________________
                                                  McGuiness, P.J.

We concur:


_________________________
Pollak, J.


_________________________
Siggins, J.

A147161


                                              3